         Case: 3:19-cv-00866-jdp Document #: 3 Filed: 04/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 LAWRENCE NORTHERN,

        Plaintiff,                                                      ORDER
 v.
                                                                Case No. 19-cv-866-jdp
 ANTHONY HENZ, et al.

        Defendants.


       Plaintiff Lawrence Northern a prisoner in the custody of the Wisconsin Department of

Corrections, paid the $400 filing fee in this case, which was severed from case 19-cv-120-jdp.

Because plaintiff is a prisoner, plaintiff is subject to the Prisoner Litigation Reform Act, which

requires the court to screen the complaint to determine whether any portion is frivolous or

malicious, fails to state a claim on which relief may be granted or seeks monetary relief from a

defendant who is immune from such relief.

       Accordingly, IT IS ORDERED that plaintiff Lawrence Northern’s complaint is taken

under advisement pursuant to 28 U.S.C. § 1915A. Plaintiff will be notified promptly when

such a decision has been made. In the meantime, if plaintiff needs to communicate with the

court about this case, plaintiff should be sure to write the case number shown above on any

communication.


               Entered this 23th day of April 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
